Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment and Response filed on 04/29/2022 has been entered and made of record.  This application contains 17 pending claims:
Claim 30 has been cancelled.  The limitations of Claim 30 have been incorporated into Independent Claims 13 and 21.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 13-19, 21-29 and 31 are allowed.
The most pertinent prior arts are Park et al. (US 20180023977A1), herein referred to as “Park,” and Shima et al. (US 20060010992 A1), herein referred to as “Shima.”  The prior arts teach the limitations of the claimed invention except for “wherein the electronic control unit is configured to determine the position of the wheel in the vehicle in accordance with more than two sets of the comparison between the calculated rotation angle and each of the estimated rotation angles.”  The prior art teaches obtaining data to calculate rotation angle, etc.  However, there is no evidence within the prior art that suggests nor anticipates the step of using more than two sets of comparison data. The prior arts do not anticipate nor render obvious the aforementioned limitation, therefore one of ordinary skill in the art would have not arrived at the claimed invention.
The limitation “wherein the electronic control unit is configured to determine the position of the wheel in the vehicle in accordance with more than two sets of the comparison between the calculated rotation angle and each of the estimated rotation angles” increases the accuracy of the calculation by using additional data. For these reasons, the claimed invention distinguishes itself from the prior arts and is in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863              

/TARUN SINHA/Primary Examiner, Art Unit 2863